Citation Nr: 0706759	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  96-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disability from June 23, 1992, to August 31, 1994.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability from September 1, 1994, to June 31, 
1995.

3.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability from July 1, 1995, to December 31, 
2002.

4.   Entitlement to an evaluation in excess of 60 percent for 
a right knee disability from January 1, 2003, forward.

5.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability prior to September 23, 2002.

6.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability from September 23, 2002, to September 
25, 2003.

7.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability from September 26, 2003, forward.

8.  Entitlement to an effective date earlier than June 22, 
2000, for the award of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1977 to October 
1986.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1998, 
the Board remanded the case for additional evidentiary 
development.  At that time, the issues were entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD; evaluation of a right knee disability, rated as 
10 percent disabling; and the evaluation of a low back 
disorder, rated at 0 percent.  


The Board notes that the veteran's claims folder has been 
lost and rebuilt.

The record suggests that the veteran's right knee and low 
back claims are Fenderson claims, meaning that it appears 
that the veteran has appealed the RO's initial rating 
determinations granting compensation.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran's right knee disability 
has been rated as follows: zero percent from June 23, 1992; 
100 percent from July 19, 1994 (per 38 C.F.R. § 4.30); 10 
percent from September 1, 1994; 100 percent from May 16, 1995 
(per 38 C.F.R. § 4.30); 30 percent from May 1, 2000; 100 
percent from November 1, 2001 (per 38 C.F.R. § 4.30); and 60 
percent from January 1, 2003.  The low back disability is 
rated as 40 percent disabling from June 23, 1992.  

In March 2002, the RO granted the veteran a total disability 
evaluation based upon TDIU, effective from June 20, 2000.  In 
October 2003, this case was remanded by the Board for further 
development and readjudication.

In December 2005, the Board denied entitlement to service 
connection for an acquired psychiatric disorder and remanded 
the remaining issues to the RO for further evidentiary 
development. 


FINDINGS OF FACT

1.  From June 23 to August 31, 1994, the veteran's right knee 
disability was manifested by mild crepitance, no DJD, medial 
and lateral joint line tenderness, and stable ligaments, with 
a loss of a few degrees of full flexion.

2.  From September 1, 1994, to June 31, 1995, the veteran's 
right knee disability was manifested by a loss of 15 to 20 
degrees of full flexion and five degrees of extension, with 
no evidence of subluxation or lateral instability.




3.  From July 1, 1995, to December 31, 2002, the veteran's 
right knee disability was manifested by instability and 
residuals of a knee replacement such as weakness, pain, and 
limitation of motion.

4.  From January 1, 2003, the veteran's right knee disability 
has been manifested by severely painful motion.

5.  The veteran's low back strain is manifested by 
degenerative changes, severe limitation of motion, and 
complaints of constant pain.

6.  There are no neurological deficits related to the 
veteran's service-connected low back strain.

7.  There is no objective evidence that bed rest has been 
prescribed by a physician.

8.  The veteran filed a claim for TDIU on May 31, 2001; it is 
not factually ascertainable that she was unemployable before 
June 22, 2000.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
knee disability from June 23, 1992, to August 31, 1994, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including 4.1, 4.2, 4.7, 4.1. 4.40, 4.45, 4.59, Diagnostic 
Codes (DCs) 5257, 5260, 5261 (1992-1994).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability from September 1, 1994, to June 
31, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, Part 4, including 4.1, 4.2, 4.7, 4.1. 4.40, 4.45, 
4.59, DCs 5257,5260, 5261 (1994-1995).

3.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability from July 1, 1995, to December 
31, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, Part 4, including 4.1, 4.2, 4.7, 4.1. 4.40, 4.45, 
4.59, DCs 5055, 5256, 5257,5260, 5261 (1995-2002).

4.  The criteria for an evaluation in excess of 60 percent 
for a right knee disability from January 1, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including 4.1, 4.2, 4.7, 4.1. 4.40, 4.45, 4.59,, DC 5055 
(2003-2006).

5.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with 
arthritic changes have not been met under the criteria in 
effect prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.45, 4.59, Diagnostic Code (DC) 5293 
(2002). 

6.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with 
arthritic changes have not been met under the criteria in 
effect on and after September 23, 2002.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, DC 5293 (2003). 

7.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with 
arthritic changes have not been met under the criteria in 
effect on and after September 26, 2003.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, DCs 5253 to 5243 (2006).

8.  Under governing law, the effective date for the original 
award of TDIU is June 22, 2000.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.400, 3.400(o)(1), 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a May 2006 letter, the RO informed the veteran of its duty 
to assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  She was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in her behalf 
and what information and evidence she could submit.  She was 
told to submit any evidence relevant to her claim.

The Board finds that the content of the May 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the September 2006 SSOC was issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in September 2006, the veteran was provided with 
the provisions of the Dingess case.

II. Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
periods in question.  See Fenderson v. West, 12 Vet. App. 119 
(2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse, 
with instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing as 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

Under 38 C.F.R. Part 4, DC 5010 (2006), traumatic arthritis 
is to be rated as degenerative arthritis.  Diagnostic Code 
5003 states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint of group 
of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III. Factual background and analysis

A.  Increased evaluations

1.  Right knee

The pertinent evidence of record includes the veteran's 
records from the Social Security Administration.  In March 
1987, she referred to the residuals of a right knee injury 
and stated that she had sharp pain and swelling.  The 
examination showed no swelling.  An X-ray revealed 
osteochondroma with no degenerative joint disease (DJD).  
There was tenderness on the medial and lateral joint lines, 
with stable ligaments.  In November 1992, her ambulation was 
normal.  There was no effusion, redness, or warmth.  There 
was some crepitus and tenderness just lateral to the patella 
and lateral hamstrings.

Private treatment records show that the veteran was seen in 
1994 for complaints of marked knee pain after playing water 
volleyball.  In July, she displayed moderate to marked 
antalgia on the right.  She was markedly tender about the 
right knee, with a prominent area along the medial tibial 
plateau.  On August 29, she had minimal effusion.  She lacked 
a few degrees of full flexion.  On January 23, 1995, she 
still had effusion and moderate tenderness.  She could not 
perform the last 15 to 20 degrees of flexion, and had 5 
degrees of extension.  She was slightly tender over the 
osteochondroma.  An arthroscope performed on June 5, 1995, 
revealed grade IV chondromalacia of the patella.  

Private treatment records from 2001 show that on June 22 the 
veteran complained of increased pain and swelling of the 
right knee.  On November 1, she underwent a total right knee 
replacement for DJD of the right knee.

VA examined the veteran in March 2003.  Range of motion of 
the right knee was from 5 to 150 degrees with a positive 
click.  The knee joint was stable medially and laterally with 
about 4mm of anterior instability.  The diagnosis was 
degenerative arthrosis.

Another VA examination of the veteran's right knee was 
performed in February 2006.  She noted periodic sharp or dull 
pain in the knee occurring on a daily basis.  She also noted 
that she had constant stiffness and swelling, as well as 
instability.  She also referred to periodic heat and redness, 
although she denied any locking.  There were flare-ups that 
occurred every two months and that would last 24 hours to 
three weeks.  The objective examination noted extension of 0 
degrees and flexion to 40 degrees, with pain at the end range 
of motion.  This motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The joint was stable, although there was some crepitus.  
There was severely painful motion and weakness of the right 
knee that was 4/5 when compared to the left.  There was 
weakened and less movement than normal.  There was some knee 
swelling with no atrophy, disuse, easy fatigability, or 
incoordination.  

VA treatment records developed between May 2005 and September 
2006 reflect no treatment of the right knee.

The applicable regulations include the following:

Under 38 C.F.R. Part 4, DC 5257 (1992 through 2006), a 10 
percent evaluation is warranted for slight recurrent 
subluxation and lateral instability; a 20 percent evaluation 
requires moderate recurrent subluxation and lateral 
instability; and a 30 percent evaluation requires severe 
recurrent subluxation and lateral instability.  

A noncompensable evaluation is warranted when flexion is 
limited to 60 degrees; a 10 percent evaluation requires 
flexion limited to 45 degrees; a 20 percent evaluation 
requires flexion limited to 30 degrees; and a 30 percent 
evaluation requires flexion limited to 15 degrees.  38 C.F.R. 
Part 4, DC 5260 (1992 through 2006).

A noncompensable evaluation is warranted when extension is 
limited to 5 degrees; a 10 percent evaluation requires 
limitation to 10 degrees; a 20 percent requires limitation to 
15 degrees; a 30 percent evaluation requires limitation to 20 
degrees; a 40 percent evaluation requires limitation to 30 
degrees; and a 50 percent evaluation requires limitation to 
45 degrees.  38 C.F.R. Part 4, DC 5261 (1992 through 2006).

Following a knee replacement, a 30 percent evaluation is the 
minimum evaluation warranted with intermediate degrees of 
residual weakness, pain or limitation of motion rated by 
analogy to DCs 5260, 5261, and 5262.  A 60 percent evaluation 
is warranted when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A 100 percent evaluation is warranted for the one year period 
following implantation of the prosthesis.  38 C.F.R. Part 4, 
DC 5055 (2001 through 2006).

A 60 percent evaluation is also warranted when the affected 
extremity is unfavorably ankylosed in flexion at an angle of 
45 degrees or more.  38 C.F.R. Part 4, DC 5256 (1992 through 
2006).

After a careful review of the evidence of record, the Board 
finds that evaluations in excess of those assigned for the 
various periods of time in question have not been 
established.  From June 23, 1992, to August 31, 1994, there 
is no indication in the record that a compensable evaluation 
is justified.  The evidence shows that the right knee had 
mild crepitance, no DJD, some medial and lateral joint line 
tenderness, stable ligaments, and only lacked a few degrees 
of full flexion.  There is no suggestion that flexion was 
limited to 45 degrees or that extension was limited to 10 
degrees.  There was no suggestion of slight recurrent 
subluxation or of lateral instability.  Therefore, a 10 
percent evaluation was not warranted.

From September 1, 1994, to June 31, 1995, there was no 
indication of entitlement to an evaluation in excess of 10 
percent.  The evidence then showed that the knee lacked 15 to 
20 degrees of flexion; she had 5 degrees of extension.  There 
was no indication of subluxation or instability.  There was 
no objective evidence of flexion being limited to 30 degrees 
or of extension limited to 15 degrees, either of which would 
be required to warrant a 20 percent evaluation for either the 
limited flexion or extension.  Therefore, it is found that 
the 10 percent evaluation assigned during this period 
adequately compensated the veteran for her degree of 
impairment during that time period.

The evidence of record also shows that the 30 percent 
evaluation assigned from July 1, 1995, to December 31, 2002, 
was adequate for the degree of disability experienced during 
that time.  During that time, there was no indication that 
extension was limited to either 30 degrees (a 40 percent 
evaluation) or to 45 degrees (a 50 percent evaluation).  
There is also no indication that, prior to the November 1, 
2001, knee replacement, the knee joint was ankylosed at an 
extremely unfavorable angle with flexion of 45 degrees or 
more.  There was also no objective indication of severely 
painful motion or weakness of the affected extremity.

Finally, there is no suggestion that an evaluation in excess 
of 60 percent is warranted from January 1, 2003 forward.  
This evaluation is the maximum amount of compensation 
available under DC 5055; the 100 percent evaluation under 
this diagnostic code is only available for the one-year 
period following the implantation of the knee prosthesis.  
Therefore, the Board finds that the evaluations assigned to 
the right knee during the periods in question adequately 
compensate her for the degree of disability experienced.  

Separate ratings are available for limitation of extension 
and limitation of flexion for the same joint.  See VAOPGCPREC 
9-04 (Sept. 17, 2004).  However, in this case, separate 
ratings would not provide the veteran evaluations in excess 
of those assigned for the time periods involved.  Limitation 
of extension during these time periods would only warrant a 
noncompensable evaluation and limitation of flexion would 
also warrant no more than a noncompensable rating.   

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation from June 
23, 1992, to August 31, 1994; for an evaluation in excess of 
10 percent from September 1, 1994, to June 31, 1995; for an 
evaluation in excess of 30 percent from July 1, 1995, to 
December 31, 2002; and for an evaluation in excess of 60 
percent from January 1, 2003 forward.  

2.  Low back disability

The relevant evidence of record includes the veteran's Social 
Security Administration records.  In May 1989, the veteran 
indicated that she had sustained an injury to the low back in 
November 1988.  She said that the accident had aggravated DJD 
at L5-S1 which she already had.  Forward flexion was to 30 
degrees; extension was to 15 degrees; and side bending was to 
15 degrees bilaterally.  She had received a settlement from 
Worker's Compensation for that injury.  A November 1990 CT 
scan was essentially negative.  In February 1992, she had 5 
degrees of forward flexion with radiation of pain into the 
left lower extremity, some pain in the left lumbar 
paravertebrals, and no evidence of muscle spasms.  She had 
full rotation without pain, and extension to 3 degrees with 
pain in the left gluteal; there was no radiation of pain into 
the left lower extremity.

In August 1992, she stated that she was not able to stand or 
sit for prolonged periods of time.  She did have a herniated 
nucleus pulposus (which was not related to the service-
connected low back strain).  The deep tendon reflexes were 
difficult to elicit.  In June 1995, she could not sit through 
the interview, arising repeatedly.  She acted as if she were 
in considerable pain.  She was noted to drag her one foot as 
she struggled to get out of her chair.  In July 1993, she 
said that she had injured her back when she had fallen out of 
a chair at work in July 1989.  Extension was to 10 degrees; 
flexion was to 24 degrees; lateral flexion was to 12 degrees 
on the left and to 11 degrees on the right.  

The veteran was afforded a VA examination in June 2003.  
Forward flexion was to 90 degrees (sitting) and to 60 degrees 
(standing); extension was to 10 degrees without pain; and 
lateral bending was to 30 degrees bilaterally.  Straight leg 
raises were negative and she displayed numbness of the 
inferior patellar branch of the saphenous nerve bilaterally.  
This was an isolated neurologic finding.  She was able to 
heel and toe walk.  Muscle strength was normal.  The examiner 
stated the following:  "This lady appears to carry a 
diagnosis of fibromyalgia.  She has myofascial lumbar back 
pain without evidence of radiculopathy.  No evidence of 
muscle weakness or neuropathic changes."  

In July 2003, the veteran's private physician stated that the 
veteran had been a patient since 1998.  She had intermittent 
back problems which resulted in flare-ups twice a year.  An 
MRI had shown moderate to severe degenerative disc disease 
(DDD); it was reported that she also likely had a component 
of fibromyalgia.

The veteran was re-examined by VA in February 2006.  She 
complained of constant sharp pain and radiation down her left 
leg.  She indicated that her increased pain affected her 
ability to walk.  She also claimed that she had been 
prescribed bed rest of three weeks duration over the past 12 
months.  The objective examination noted that she had 40 
degrees of forward flexion without pain, to 60 degrees with 
pain.  Extension was to 10 degrees with end of range of 
motion pain present.  Lateral flexion to the right was to 15 
degrees and to 10 degrees on the left, with pain at the end 
range of motion.  Bilateral rotation was to 40 degrees 
without pain.  Her range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There was no ankylosis of the 
thoracolumbar spine.  There was painful motion, but no muscle 
spasms.  She did have weakness and less movement than normal.  
She was unable to sit still or stand for long.  There was no 
atrophy, disuse, easy fatigability, or incoordination.  

VA treatment records developed between May 2005 and September 
2006 include a July 2005 telephone triage note referring to 
complaints of sharp pain down the legs to the ankles, with 
low back pain and diarrhea.  In June 2006, she had no new 
complaints.  She was receiving injections and taking Lortab 
for chronic low back pain.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected chronic low back strain with 
DJD was rated 40 percent disabling under the criteria of 38 
C.F.R. § 4.71a, DC 5295 (2002 & 2003). 

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule which addresses spine disease, 
including Diagnostic Code 5295.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2003)).  These changes became effective on September 23, 
2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.114 (2006). 

The Board notes that the veteran was provided notice of the 
revised regulations in the March 2006 SSOC.  Thus, the Board 
finds that we may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

While there is some indication that the veteran has DDD of 
the lumbar spine, there is no objective evidence of record 
that establishes that this disorder is related to the 
service-connected low back strain.  As a consequence, 
38 C.F.R. Part 4, DC 5293, is not for application in this 
case.  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether she could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of her vertebra, nor does her medical 
evidence show she had ankylosis of any portion of her spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated severe limitation 
of motion of the spine which is contemplated in the 40 
percent rating assigned under DC 5293 and is compensated 
accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
rating the veteran under these rating criteria would not 
afford her a higher evaluation, since 40 percent is the 
maximum evaluation available under this code.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under DC 5293 
(2003), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.  However, as noted above, these changes do 
not affect the veteran's case since any DDD that has been 
noted has not been etiologically related to her service-
connected low back strain.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100% 

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%  

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%  

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the schedular 
criteria; as noted above, any DDD that the veteran may have 
has not been related to her service-connected low back 
strain.  In addition, while the veteran has claimed that she 
has been prescribed bed rest of three weeks duration, this is 
not substantiated by the available evidence of record.

As to rating the orthopedic manifestations of the veteran's 
lumbar strain residuals under the general rating formula, an 
increase to 50 percent is not warranted because she has not 
demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.  In fact, the February 2006 VA 
examination specifically noted that no such ankylosis was 
present.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are fully contemplated 
in the 40 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
40 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 40 percent for the service-connected 
low back strain residuals.

3.  Extra-schedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is:  A finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extra-schedular evaluations 
for the low back and right knee.

B.  Earlier effective date - TDIU

In a claim for TDIU, the effective date of any award is 
generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  If however, the claim 
is filed within one year of the date that the evidence shows 
that an increase in disability has occurred, the effective 
date is the earliest date as of which an increase is 
factually ascertainable (not necessarily the date of receipt 
of the evidence).  38 C.F.R. § 3.400(o)(2) (2006).  See also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence 
contained in the claims file showing that an increase was 
ascertainable up to one year before the claim was received 
will be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

The evidence of record shows that the veteran filed her claim 
for TDIU on May 31, 2001.  A rating action of March 2002 
awarded TDIU, effective June 22, 2000, the date that the 
veteran's disabilities met the schedular criteria and 
unemployability was factually demonstrated.  The evidence 
developed during the one-year period prior to the date of 
filing the claim showed that she was unemployable as of that 
date.  There is no suggestion that there was any evidence 
showing a date earlier than June 22, 2000.  The earliest date 
that could be assigned under the law would have been May 31, 
2000, but the evidence between May 31 and June 22 of that 
year did not demonstrate that TDIU was warranted.

The record also shows that entitlement to TDIU was 
temporarily terminated because of a schedular 100 percent 
combined disability evaluation from November 1, 2001 to 
December 31, 2003.  TDIU was then reinstated, effective from 
January 1, 2004.  Under these circumstances, there is no 
evidence that an earlier effective date is justified.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for the 
award of TDIU.

ORDER

Entitlement to a compensable evaluation for a right knee 
disability from June 23, 1992, to August 31, 1994, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability from September 1, 1994, to June 31, 
1995, is denied.

Entitlement to an evaluation in excess of 30 percent for a 
right knee disability from July 1, 1995, to December 31, 
2002, is denied.

Entitlement to an evaluation in excess of 60 percent for a 
right knee disability from January 1, 2003, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disability prior to September 23, 2002, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disability from September 23, 2002, to September 25, 
2003, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disability from September 26, 2003, is denied.

Entitlement to an effective date earlier than June 22, 2000, 
for the award of TDIU is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


